Hodge, Chief Justice,
concurring. I agree with the majority’s conclusion that the trial court violated Castillo’s rights pursuant to section 104 of title 14 when it prescribed two separate punishments for second-degree murder and aggravated child abuse because those offenses were based on a single act. However, I write separately because I believe that the Court’s decision — like Castillo’s brief — erroneously conflates Double Jeopardy analysis with section 104 analysis.1
The resolution of Castillo’s Double Jeopardy claim does not require consideration of section 104. Instead, his Double Jeopardy claim is meritless because Castillo was tried and convicted of multiple offenses, each of which required proof of a fact the other did not. See Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932) (noting that where “a same act or transaction constitutes a violation of two distinct statutory provisions,” a Double Jeopardy violation occurs only when those two provisions constitute the same offense; that is, where neither provision requires proof of a fact different than, or in addition to, the other provision). This conclusion is dispositive of the Double Jeopardy question.
Two provisions of the criminal code may not constitute the “same offense,” yet they may be based on a single act. In such circumstances, the Double Jeopardy Clause is not offended. See Goodman v. State, 601 P.2d *285178, 185 (Wyo. 1979) (“Two or more distinct offenses may emanate from the same transaction or act, and the rule that a person cannot be put twice in jeopardy for the same offense has no application where two separate and distinct crimes are committed by one and the same act.”). Section 104, on the other hand, would be violated if a defendant was punished under both provisions. As this Court has previously made clear, section 104 offers protection greater than, and in addition to, the Double Jeopardy Clause, Rawlins v. People, 58 V.I. 261, 275-76 (V.I. 2013) (stating that section 104 “provides greater protections than the Double Jeopardy Clause of the United States Constitution”), and so a section 104 challenge should be addressed separately from any Double Jeopardy analysis.
Here, I agree with the Court’s decision that Castillo was convicted of two offenses based on the same act,2 and, therefore, pursuant to section 104, he may be punished for only one. Consequently, I agree that we should remand the case for resentencing. However, I cannot agree with the majority’s conflation of section 104 of title 14 with the Double Jeopardy Clause. For this reason, while I join the Court’s decision as to each other part of the Opinion, as to Section V.B., I concur only in the result.

 Section 104 and the Fifth Amendment’s Double Jeopardy Clause are related, but not the same. The Double Jeopardy Clause protects criminal defendants against multiple prosecutions or punishments for a single offense — unless the Legislature has clearly intended to permit cumulative punishment. Section 104, on the other hand, speaks to multiple punishments for the same act. Compare U.S. CONST. amend. V (providing that no person shall “be subject/or the same offense to be twice putin jeopardy of life or limb”) (emphasis added) with 14 V.I.C. § 104 (noting that an act, though violative of multiple provisions of the Code, may be punished under only one). The distinction, then, and one which must be kept clear, is between a singular offense and a singular act.


 In both Count I — the second-degree murder count — and Count II — the aggravated child abuse count — Castillo was charged with “choking [L.H.], a twelve year old girl, to the point of strangulation and causing her death.” (J. A. Vol. I at 31.) Consequently, it is clear that both offenses were based on a single act.